Name: Commission Regulation (EEC) No 520/87 of 20 February 1987 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: information technology and data processing;  tariff policy;  animal product;  executive power and public service;  foodstuff
 Date Published: nan

 21 . 2. 87 No L 52/13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 520/87 of 20 February 1987 amending Regulation (EEC) No 2377/80 on special detailed rules for the applica ­ tion of the system of import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Articles 13 (4) and 14 (4) thereof, Whereas Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulaton (EEC) No 3815/85 (4), provides that the Commission may decide, by the Mana ­ gement Committee procedure, to reduce by a single percentage the quantities applied for under the arrange ­ ments laid down in Articles 13 and 14 of Regulation (EEC) No 805/68 ; whereas these are decisions involving the application of mathematical criteria and therefore do not imply evaluation ; whereas, under those circumstances and in order to simplify and speed up the procedure for issuing the licences concerned, provision may be made for the Commission to decide on such percentages, as is already the case for other import arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Article 15 (6) (a) of Regulation (EEC) No 2377/80 is hereby replaced by the following : '(a) The Commission shall decide to what extent the applications referred to in Articles 9 to 11 can be accepted. If the quantities in respect of which licences are applied for exceed the quantities avai ­ lable, the Commission shall fix a single percen ­ tage reduction in the quantities applied for.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968, p . 24. (2) OJ No L 48, 17. 2. 1987, p. 1 . (3) OJ No L 241 , 13 . 9 . 1980, p. 5 . (&lt; OJ No L 368, 31 . 12. 1985, p . 11